Exhibit 10.2

PERFORMANCE UNIT AGREEMENT

[Global Affiliate] (the “Global Affiliate”) confirms that, on [grant date] (the
“Grant Date”), you [name] were granted [number] Performance Units (your
“Performance Units”), and approves and ratifies such grant. Your Performance
Units are subject to the terms and conditions of the MetLife, Inc. 2015 Stock
and Incentive Compensation Plan (the “Plan”) and this Performance Unit Agreement
(this “Agreement”), which includes the Award Agreement Supplement (the
“Supplement”). Please note that the Supplement includes terms for forfeiture of
your Performance Units under some circumstances. Any payment due under this
Agreement may be made by any one or more Affiliates (the “Paying Affiliate”).

Standard Terms.

(a) These terms are the “Standard Terms” and will apply to your Performance
Units except in so far as Sections S-2 (“Change of Status”), S-3 (“Change of
Control”), or S-16 (“Restrictive Covenants”) apply.

(b) The Performance Period for your Performance Units will begin on January 1,
[year] and end on the December 31 immediately preceding the third anniversary of
the beginning of the Performance Period. After the conclusion of the Performance
Period, the Committee will determine the number of Performance Units payable in
accordance with these Standard Terms (your “Final Performance Units”), and your
Final Performance Units will be due and payable in cash equal to the Closing
Price on the date the Committee determines your Final Performance Units. Your
Final Performance Units will be due and payable at the time specified in Section
S-8 (“Timing of Payment”).

(c) The Committee will determine your Final Performance Units by multiplying
your Performance Units by the “Final Performance Factor.” The Final Performance
Factor means a percentage (from zero to 175%) determined by the Committee in its
discretion. In exercising its discretion, the Committee may consider the average
of two performance factors (each from zero to 175%), described in (1) and (2)
below, subject to the cap determined by (3) below, if applicable, or such other
considerations as it finds appropriate.

(1) The first performance factor will be based on the Company’s annual
performance during the Performance Period with respect to Adjusted Return on
Equity compared to its three-year business plan, as determined by the Committee
in its discretion. In exercising its discretion, the Committee may refer to the
guidelines in Performance Factor Appendix 1 to this Agreement, or such other
considerations as it finds appropriate.

(2) The second performance factor will be based on the Company’s performance
with respect to Total Shareholder Return during the Performance Period compared
to the Company’s peer companies, as determined by the Committee in its
discretion. In exercising its discretion, the Committee may refer to the list of
peer companies and guidelines in Performance Factor Appendix 2 to this
Agreement, the definition of “Total Shareholder Return” below, or such other
considerations as it finds appropriate. “Total Shareholder Return” means the
change (plus or minus) from the Initial Closing Price to the Final Closing
Price, plus dividends (if any) actually paid on Shares on a reinvested basis
during the applicable period. “Initial Closing Price” means the average Closing
Price (as defined in Section S-9, “Closing Price”) for the twenty (20) trading
days prior to the first day of the applicable period. “Final Closing Price”
means the average Closing Price (as defined in Section S-9, “Closing Price”) for
the twenty (20) trading days prior to and including the final day of the
applicable period.



--------------------------------------------------------------------------------

(3) In determining the Final Performance Factor in its discretion, the Committee
may consider whether the Company’s Total Shareholder Return for the Performance
Period is zero or less, and if so may, in its discretion, choose to set the
Final Performance Factor at the lesser of (a) the average of the percentages
determined under Sections (c)(1) and (2) of these Standard Terms; or (b) 100%.

IN WITNESS WHEREOF, the Global Affiliate has caused this agreement to be offered
to you, and you have accepted this Agreement by the electronic means made
available to you.

 

2



--------------------------------------------------------------------------------

PERFORMANCE FACTOR APPENDIX 1

TO PERFORMANCE UNIT AGREEMENT

Adjusted Return on Equity Performance Factor Guidelines

 

   

Below Threshold

 

Threshold

 

Between

Threshold and

Target

 

Target

 

Between

Target and

Maximum

 

Maximum

 

Above

Maximum

Performance Result

  0% - 79%   80%   81% - 99%   100%   101% - 119%   120%   121% +

Performance Factor

  0%   25%   For each 1% the performance result is above 80%, add 3.75% to the
threshold performance factor of 25%.   100%   For each 1% the performance result
is above 100%, add 3.75% to the target performance factor of 100%.   175%   175%

Guideline Examples

 

Performance Result

   Performance
Factor  

79%

     0 % 

80%

     25 % 

85%

     43.75 % 

90%

     62.50 % 

95%

     81.25 % 

100%

     100 % 

110%

     137.50 % 

115%

     156.25 % 

120%

     175 % 

125%

     175 % 



--------------------------------------------------------------------------------

PERFORMANCE FACTOR APPENDIX 2

TO PERFORMANCE UNIT AGREEMENT

Total Shareholder Return Peer Companies

 

Aegon NV

  

Legal & General Group

Aflac Inc.

  

Lincoln National Corp.

AIA Group

  

Manulife Financial Corp.

Allianz SE

  

Ping An Insurance Group

Allstate Corp

  

Principal Financial Grp Inc.

American International Group

  

Prudential Financial Inc.

Assicurazioni Generali SPA

  

Prudential PLC

Aviva PLC

  

Travelers Cos. Inc.

AXA

  

Unum Group

Dai-Ichi Life Insurance Co. Ltd.

  

Zurich Financial Services

Hartford Financial Services

  

Total Shareholder Return Performance Factor Guidelines

 

   

Below

Threshold

 

Threshold

 

Between

Threshold and

Target

 

Target

 

Between

Target and

Maximum

 

Maximum

 

Above

Maximum

Performance Result

  0 - 24th %tile   25th %tile   26th - 49th %tile   50th %tile  
51st -87.4th %tile   87.5th %tile   87.6th -99th %tile

Performance Factor

  0%   25%   For each %tile the performance result is above the 25th %tile, add
3% to the threshold performance factor of 25%.   100%   For each %tile the
performance result is above the 50th %tile, add 2% to the target performance
factor of 100%.   175%   175%

Guideline Examples

 

Performance Result

   Performance
Factor  

24th %tile

     0 % 

25th %tile

     25 % 

30th %tile

     40 % 

40th %tile

     70 % 

50th %tile

     100 % 

60th %tile

     120 % 

70th %tile

     140 % 

80th %tile

     160 % 

87.5th %tile

     175 % 

99th %tile

     175 % 